Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Rejection filed by Applicant on 01/25/2022.
Claims 1, 13 and 17 have been allowed.
Claims 1-20 have been amended.
Response to Arguments
Claim Rejection Under 35 U.S.C. §102:
Applicant’s arguments, see pages 5-6, filed 01/25/2022, with respect to the rejection(s) of claims 1-20 being rejected under 35 U.S.C. § 102(a)(1)/102(a)(2) as being anticipated by U.S. Publication Application No. 2010/0013487 to Bloemenkamp (Bloemenkamp), have been fully considered and are persuasive.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a pad comprising a transmitter operable to transmit an electric current into a formation and a receiver operable to receive at least a portion of the electric current from the transmitter; an extension from the tool mandrel that couples the pad to the tool mandrel; and a signal filter positioned in the downhole tool to suppress passage of a leak current that passes first through the formation, through the tool mandrel, and then to the pad.”
Claims 2-12 are also allowed as they further limit allowed claim 1.
Regarding claim 13, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 13,
“…a pad comprising an array of injection electrodes and a pair of return electrodes, wherein each of the return electrodes are disposed on opposite sides of the array from one another; an arm that couples the pad to the tool mandrel, wherein the arm is extendable from the tool mandrel; and a ferrite sleeve disposed on the arm; and a signal filter positioned in the downhole tool to suppress passage of a leak current that passes first through the formation, through the tool mandrel, and then to the pad.”
Claims 14-16 are also allowed as they further limit allowed claim 13.
Regarding claim 17, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 17,
“…transmitting a current into a formation surrounding the borehole with a transmitter that is extended from a tool mandrel of the downhole tool towards a borehole wall; and recording at least a portion of the current that returns to a receiver of the downhole tool, wherein a signal filter positioned in the downhole tool to suppress passage of a leak current that passes first through the formation, through the tool mandrel, and then to a pad”
Claims 18-20 are also allowed as they further limit allowed claim 17.
The closest prior art references that were found based on an updated search.
Donderici et al. US 2021/0124081 - The method involves placing a downhole tool (102) into a borehole (124) that penetrates a formation (132), where the downhole tool comprises a pad (134) connected to the downhole tool through an arm (136).
Snyder et al. US 2008/0265894 - An induction resistivity tool (201) comprises an outer wall of a downhole component comprising an outer diameter; at least one induction transmitter assembly (305) having coil array(s) and induction transmitter coil(s) (306) wound on the core; and a magnetic field orientations accumulatively formed by the coil array having an augmented field side and a canceled field side of the array.
Snyder, JR et al. US 2010/0097067 - The tool (201) has an induction transmitter assembly arranged along an outer diameter.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 1, 13 and 17; therefore claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867